DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 11/17/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, claims 27-28 and 30-31 have been rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
Claims 1-2, 4-7, 9-10, 12-13, 21-22, 27-28, and 30-31 are pending.
Effective Filing Date: 07/10/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objections. Examiner withdraws the previous claim objections.

35 U.S.C. 101 Rejections:
Applicant argues with respect to the prosecution history and the resurrection of a 101 rejection in a non-final action. The claims are assessed as a whole and a determination is made if a 101 rejection is appropriate. The amended claims were deemed to require a 101 rejection and were accordingly rejected under 35 U.S.C. 101.
Further, Applicant states that Examiner omitted the fundamental requirement of defining the BRI of the claim terms, and that at no point does Examiner give a scope of interpretation of claim terms when conducting the two step Alice/Mayo test. Examiner is unsure of what Applicant is arguing here. The claims were appropriately addressed in the two step Alice/Mayo test as what is deemed to be the abstract idea was outlined as 
Additionally, Applicant argues that the claims pass Step 2A where no abstract idea exists. Examiner respectfully disagrees however as part of the claims are directed towards the abstract idea and part of them are directed towards additional elements that do not integrate the abstract idea into a practical application (as outlined in the 35 U.S.C 101 rejection section below). Applicant states that the electronic step of determining behavior metrics are not human activities as the values which are being determined are electronically computed values. Examiner respectfully disagrees for two reasons. First, a step which is being performed electronically does not place that step in a position to overcome 101. A mere recitation of “electronically” generally links the abstract idea of determining behavior metrics to a technological field. Second, the step of determining behavior metrics is indeed considered to be part of the abstract idea directed towards human activities as humans can determine values based on response timeliness and completeness. Humans can favor fast responses and attentive people. Furthermore, humans can use this favoritism to then determine a provider suggestion based on a request to be connected to a provider.

35 U.S.C. 103 Rejections:
With respect to claims 1-2, 7, 9-10, and 13 Applicant argues that the cited Garcia-Sanchez reference does not teach the “electronically generating a quality assurance value…” step because the Garcia-Sanchez system is not directed towards a medical care inquiry nor is it directed towards actionable benefits that beyond the internal ranking of its system. Examiner respectfully disagrees in part. Examiner amended the 103 to more clearly map out that the Garcia-Sanchez system is an assessment system which may be used to replace the assessment that is happening in the McNair reference. The scoring being for an inquiry is taught using the Claussenelias et al. reference. Additionally, the Claussenelias et al. reference was used to teach an assessment that then provides actionable benefits. Furthermore, Applicant states that the total boost score (the assurance value) is limited to search criteria of condition treated, state, city, and specialty and that the claimed behavior metrics are being mischaracterized by doing so. Examiner again has more clearly mapped out the claim limitations below to further explain that the Garcia-Sanchez teaches assurance values (characteristics) which are related to completeness and timeliness or a response. The boost score in Claussenelias is merely representative of a group of search characteristics which are used to search for a search result. The Garcia-Sanchez characteristics are being substituted in as search characteristics.
With respect to claims 4-5 and 30-31 Applicant argues that the Claussenelias et al. reference does not have a paragraph [0163]. Examiner agrees with Applicant and has corrected these citations to refer to the McNair et al. reference. The headings for each of these claims have been changes accordingly.
With respect to claims 6 and 12 Applicant argues similarly to claims 1-2, 7, 9-10, and 13 with respect to the Garcia-Sanchez and Claussenelias references. Examiner responds in a similar manner to how Examiner responded to arguments directed towards 1-2, 7, 9-10, and 13.
With respect to claims 21 and 22 Applicant argues that the recommendation that is being sent is the recommendation that is determined in the independent claims. Examiner disagrees with Applicant as the recommendation was already addressed in the citations of the independent claims. The Lachs reference is used to teach the elements of claims 21 and 22 which build upon these recommendations.
With respect to claims 27 and 28 Applicant argues similarly to claims 1-2, 7, 9-10, and 13 with respect to the Garcia-Sanchez reference. Examiner responds in a similar manner to how Examiner responded to arguments directed towards 1-2, 7, 9-10, and 13. Furthermore, in the “electronically generating” step, the type of data being related to a medical inquiry data is taught using the primary reference in paragraph [0163] of McNair where data is being entered in the form of answers being received. Garcia-Sanchez teaches of scoring behavior metrics based on timeliness and completeness.
With respect to claims 30 and 31 Applicant argues similarly to claims 4-5. Examiner responds in a similar manner to how Examiner responded to arguments directed towards 4-5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the medical care inquiry” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 28 and 30-31 are rejected based on their dependency on claim 27.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-10, 12-13, 21-22, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 4-7, 21, and 24-31 are drawn to methods and claims 9-10, 12-13, and 22 are drawn to a system, each of which is within the four statutory categories. Claims 1-2, 4-7, 9-10, 12-13, 21-22, and 27-31 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident, 2) generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident, 3) requesting a response from the service provider to the communication request via the service provider addressing the plurality of questions, 4) determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is, 5) receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient, 6) generating a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics, 7) generating a recommendation relating to the service provider based on the quality assurance value, and 8) transmitting the recommendation including the quality assurance value associated with the service provider, the Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. For example, humans can detect incidents and request feedback from a specific human in response to the incident. The human(s) that sent the request can also determine the timeliness and completeness of the response based on when they received the response and how complete it is. These are metrics that humans may reasonably quantify. Lastly, humans can use these metrics in addition to a request from another human to suggest a recommended service provider. A human can have preferences for those that respond the fastest and those who are the most attentive. Humans can use these preferences when suggesting which provider to use. Independent claims 9 and 27 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2, 4-7, 10, 12-13, 21-22, and 28-31 include all of the limitations of claims 1, 9, and 27, and therefore likewise incorporate the above-described abstract idea. Depending claims 6 and 12 add the additional step of “receiving operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services, wherein the electronically generating the quality assurance value for the service provider is also based on the operational data”; claims 7 and 13 add the additional steps of “collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient” and “generating the quality assurance value also based on the patient data”; claims 21 and 22 add the additional steps of “receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient” and “electronically transmitting a referral response to the second service provider including the recommendation noted therein”; claim 29 adds the additional step of “transmitting the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device”; and claim 28 adds the additional steps of “receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient” and “electronically generating a recommendation relating to the service provider based on the quality assurance value”. Additionally, the limitations of depending claims 2, 4-5, 10, and 30-31 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2, 4-7, 10, 12-13, 21-22, and 28-31 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, and 27 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – doing something in an 1) electronic manner, using 2) a computer readable medium having executable instructions stored therein, and using 3) a processing device disposed within a central communication 
The limitation of doing something in an 1) electronic manner generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h)).
The 2) computer readable medium and 3) processing device disposed within a central communication platform are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0040]. Additionally, the specification lacks any description of these components that would make them anything but generic computer components).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of doing something in an 1) electronic manner, using 2) a computer readable medium having executable instructions stored therein, and using 3) a processing device disposed within a central communication platform to perform the claimed steps amounts to no more than a general linking to a particular technological field or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The element of doing something in an 1) electronic manner generally link the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)). Limiting the abstract idea data to being performed “electronically”, because limiting application of the abstract idea to “electronically determining” and “electronically generating” is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The current invention generates a recommendation and transmits that recommendation utilizing 2) a computer readable medium having executable instructions stored therein and 3) a processing device disposed within a central communication platform, thus the medium and the processing device with the 
Mere instructions to apply an exception using a generic computer component and a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-2, 4-7, 9-10, 12-13, 21-22, 27-28, and 30-31 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0193583 to McNair et al. further in view of U.S. .
As per claim 1, McNair et al. teaches a computerized method for estimating healthcare service quality for a patient, the method comprising:
--an event detection step; (see: paragraph [0164] where support events are detected and it is determining the availability of additional clinical information)
--generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider to solicit additional information in connection to FIG. 5E (care incident))
--requesting a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received. Thus, a response (answers) are being requested) and
--assessing responses (see: paragraph [0163] where the answers are assessed in real time in order to determine recommendations).
McNair et al. may not further, specifically teach:
1) --an event detection step of detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident; and
2) --assessing responses in the form of:
2a) --electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is;
2b) --receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient;
2c) --electronically generating a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics;
2d) --electronically generating a recommendation relating to the service provider based on the quality assurance value; and
2e) --transmitting the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device.

Cossler et al. teaches:
1) --an event detection step of detecting a medical care incident relating to a healthcare service provided to a prior patient, (see: paragraph [0122] where there is an identification of significant events and conditions. The identification is happening using the guidance module 132 of paragraph [0119]. Also see: paragraph [0123] where these events are associated throughout the course of patient care. The patient here would be a prior patient who has received medical during the course of the medical care) and detecting a service provider having a connection to the medical care incident (see: paragraph [0122] where information about significant events such as who the workflow events were performed by are being tracked. Also see: paragraph [0123] where information regarding significant events or conditions is being tracked in real-time).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) detect a medical care incident relating to a healthcare service provided to a prior patient, and detect a service provider having a connection to the medical care incident as taught by Cossler et al. in the method as taught by McNair et al. with the motivation(s) of holding clinicians accountable for potential negligence in the event an adverse outcome arises that can be attributed to the inappropriate response (see: paragraph [0119] of Cossler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident as taught by Cossler et al. for the event detection step as disclosed by McNair et al. since each individual element and its functions are shown in the prior art, with the difference being the substitution of the elements. In the present case, McNair et al. detects an event so substituting wherein that event detection step includes parameters of the incident does not change the underlying functionality of McNair et al. where a questionnaire is generated with respect to an incident. Thus, one of ordinary skill in the art could have 

Garcia-Sanchez et al. teaches:
2) --assessing responses in the form of: 
2a) --electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is (see: paragraphs [0025] – [0026] where the timeliness of data entry and completeness of data entry are used by a scoring system. These values (behavior metrics) are determined for a user profile (service provider)) and
2c) --electronically generating a quality assurance value for the service provider based at least on the behavior metrics (see: paragraphs [0025] – [0026] where a data entry score (an assurance value) is being electronically generated for the user. The score is based on the behavior metric here of timeliness and completeness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2a) electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is as taught by Garcia-Sanchez et al. for the step of assessing responses as disclosed by McNair et al. and Cossler et al. in 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2c) electronically generating a quality assurance value for the service provider based at least on the behavior metrics as taught by Garcia-Sanchez et al. for the step of assessing responses as disclosed by McNair et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the McNair et al. reference sends out questions and assesses answers, thus substituting how the answers are assessed does not change the underlying functionality of the combination of the McNair et al. and the Cossler et al. references. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claussenelias et al. teaches:
2) --assessing responses in the form of: 
2b) --receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient; (see: claim 1 and paragraphs [0004] and [0074] where a search request is performed for a patient in need of a service)
2c) --electronically generating a quality assurance value for the service provider relative to the medical care inquiry; (see: claim 1 and paragraph [0012] where a total boost score (quality assurance value) is being calculated for each provider based on the consumer’s search criteria (medical care inquiry))
2d) --electronically generating a recommendation relating to the service provider based on the quality assurance value; (see: claim 1 and paragraphs [0037] and [0081] where there is a recommendation (a ranked list) relating to the service providers based on the boost scores (quality assurance value)) and
2e) --transmitting the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device (see: claim 1 and paragraphs [0078] and [0081] where the ranked list (recommendation) is transmitted to the computer of the user and is visible to that user).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2b) receive a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient, 2c) electronically generate a quality assurance value for the service provider relative to the medical care inquiry, 2d) electronically generate a recommendation relating to the service provider based on the quality assurance value, and 2e) transmit the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device as taught by Claussenelias (see: paragraphs [0002] and [0004] of Claussenelias et al.).

As per claim 2, McNair et al., Garcia-Sanchez et al., Cossler et al., and Claussenelias et al. in combination teaches the method of claim 1, see discussion of claim 1. McNair et al. further teaches wherein the service provider is a first service provider and the communication request includes an electronic question submitted to the first service provider across the communication platform by a second service provider (see: paragraph [0162] where a questionnaire (an electronic communication containing questions) is sent to a first service provider (caregiver). This second service provider is merely another entity, and provides no additional functionality. The communication request here is being sent by the dynamic assessment entity (second service provider) as explained in paragraph [0191]).

As per claim 4, McNair et al., Garcia-Sanchez et al., Cossler et al., and Claussenelias et al. in combination teach the method of claim 1, see discussion of claim 1. McNair et al. further teaches wherein the plurality of questions provide for a root cause analysis of the medical care incident (see: paragraph [0163] where the questions perform an assessment of the incident).

As per claim 5, McNair et al., Garcia-Sanchez et al., Cossler et al., and Claussenelias et al. in combination teach the method of claim 4, see discussion of claim 4. McNair et al. and Garcia-Sanchez et al. in combination may not further, specifically teach wherein the medical care incident is a negative event relating to medical care.
Cossler et al. further teaches wherein the medical care incident is a negative event relating to medical care (see: paragraph [0030] where the significant events or conditions that are inferred could be events that are clinically significant and warrant medical attention. These events are deemed negative events).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Claussenelias et al. teaches a system for generating healthcare recommendations for a patient, the system comprising:
--a computer readable medium having executable instructions stored therein; (see: paragraph [0013]) and
--a processing device disposed within a central communication platform, (see: paragraph [0028]) the processing device, in response to the executable instructions, operative to:
--detect an event; (see: paragraph [0164] where support events are detected and it is determining the availability of additional clinical information)
--generate a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider to solicit additional information in connection to FIG. 5E (care incident))
--request a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received. Thus, a response (answers) are being requested) and
--assess responses (see: paragraph [0163] where the answers are assessed in real time in order to determine recommendations).
McNair et al. may not further, specifically teach:
1) –detect an event of detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident; and
2) --assess responses in the form of:
2a) --determine behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is;
2b) --receive a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient;
2c) --generate a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics;
2d) --generate a recommendation relating to the service provider based on the quality assurance value; and
2e) --transmit the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device.

Cossler et al. teaches:
1) --detect an event of detecting a medical care incident relating to a healthcare service provided to a prior patient, (see: paragraph [0122] where there is an identification of significant events and conditions. The identification is happening using the guidance module 132 of paragraph [0119]. Also see: paragraph [0123] where these events are associated throughout the course of patient care. The patient here would be a prior patient who has received medical during the course of the medical care) and detecting a service provider having a connection to the medical care incident (see: paragraph [0122] where information about significant events such as who the workflow events were performed by are being tracked. Also see: paragraph [0123] where information regarding significant events or conditions is being tracked in real-time).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) detect a medical care incident relating to a healthcare service provided to a prior patient, and detect a service provider having a connection to the medical care (see: paragraph [0119] of Cossler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident as taught by Cossler et al. for the event detection step as disclosed by McNair et al. since each individual element and its functions are shown in the prior art, with the difference being the substitution of the elements. In the present case, McNair et al. detects an event so substituting wherein that event detection step includes parameters of the incident does not change the underlying functionality of McNair et al. where a questionnaire is generated with respect to an incident. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Garcia-Sanchez et al. teaches:
2) --assess responses in the form of: 
2a) --determine behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is (see: paragraphs [0025] – [0026] where the timeliness of data entry and completeness of data entry are used by a scoring system. These values (behavior metrics) are determined for a user profile (service provider)) and
2c) --generate a quality assurance value for the service provider based at least on the behavior metrics (see: paragraphs [0025] – [0026] where an assurance value of a data entry score is being electronically generated for the user. The score is based on the behavior metric here of timeliness and completeness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2a) determine behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is as taught by Garcia-Sanchez et al. for the step of assessing responses as disclosed by McNair et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the McNair et al. reference sends out questions and assesses answers, thus substituting how the answers are assessed does not change the underlying functionality of the combination of the McNair et al. and the Cossler et al. references. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2c) generate a quality  as taught by Garcia-Sanchez et al. for the step of assessing responses as disclosed by McNair et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the McNair et al. reference sends out questions and assesses answers, thus substituting how the answers are assessed does not change the underlying functionality of the combination of the McNair et al. and the Cossler et al. references. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claussenelias et al. teaches:
2) --assess responses in the form of: 
2b) --receive a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient; (see: claim 1 and paragraphs [0004] and [0074] where a search request is performed for a patient in need of a service)
2c) --generate a quality assurance value for the service provider relative to the medical care inquiry; (see: claim 1 and paragraph [0012] where a total boost score (quality assurance value) is being calculated for each provider based on the consumer’s search criteria (medical care inquiry))
2d) --generate a recommendation relating to the service provider based on the quality assurance value; (see: claim 1 and paragraphs [0037] and [0081] where there is a recommendation (a ranked list) relating to the service providers based on the boost scores (quality assurance value)) and
2e) --transmit the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device (see: claim 1 and paragraphs [0078] and [0081] where the ranked list (recommendation) is transmitted to the computer of the user and is visible to that user).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2b) receive a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient, 2c) generate a quality assurance value for the service provider relative to the medical care inquiry, 2d) generate a recommendation relating to the service provider based on the quality assurance value, and 2e) transmit the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device as taught by Claussenelias et al. in the system as taught by McNair et al., Cossler et al., and Garcia-Sanchez et al. in combination with the motivation(s) of identifying the best healthcare provider that meets the needs of the user (see: paragraphs [0002] and [0004] of Claussenelias et al.).

As per claim 10, McNair et al., Garcia-Sanchez et al., Cossler et al., and Claussenelias et al. in combination teaches the system of claim 9, see discussion of claim 9. McNair et al. further teaches wherein the service provider is a first service provider and the communication request includes an electronic question submitted to the first service provider across the communication platform by a second service provider (see: paragraph [0162] where a questionnaire (an electronic communication containing questions) is sent to a first service provider (caregiver). This second service provider is merely another entity, and provides no additional functionality. The communication request here is being sent by the dynamic assessment entity (second service provider) as explained in paragraph [0191]).

As per claim 28, McNair et al., Cossler et al., and Garcia-Sanchez et al. in combination teaches the method of claim 27, see discussion of claim 27. The combination may not further, specifically teach:
--receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient; and
--electronically generating a recommendation relating to the service provider based on the quality assurance value.

Claussenelias et al. teaches:
--receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient; (see: claim 1 and paragraphs [0004] and [0074] where a search request is performed for a patient in need of a service) and
--electronically generating a recommendation relating to the service provider based on the quality assurance value (see: claim 1 and paragraphs [0037] and [0081] where there is a recommendation (a ranked list) relating to the service providers based on the boost scores (quality assurance value)).
One of ordinary skill at the time of the invention was filed would have found it obvious to receive a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient and electronically generate a recommendation relating to the service provider based on the quality assurance value as taught by Claussenelias et al. in the method as taught by McNair et al., Cossler et al., and Garcia-Sanchez et al. in combination with the motivation(s) of identifying the best healthcare provider that meets the needs of the user (see: paragraphs [0002] and [0004] of Claussenelias et al.).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0193583 to McNair et al. further in view of U.S. 2015/0074118 to Garcia-Sanchez et al. further in view of U.S. 2018/0182475 to Cossler et al. in view of U.S. 2015/0278222 to Claussenelias et al. as applied to claims 1 and 9, and further in view of U.S. 2014/0019157 to Nudd et al.
As per claim 6, McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination teaches the method of claim 1, see discussion of claim 1. Claussenelias et al. teaches wherein the electronically generating the quality assurance value for the service provider is also based on the operational data (see: paragraph [0012] where there is a boost score (quality assurance value) being generated based on factors associated with the operations of providers such as a volume of treated patients (operational data)).

The combination may not further, specifically teach:
1) --receiving operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services.

Nudd et al. teaches:
1) –receiving the operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services (see: paragraph [0063] where the method 400 may further include obtaining 404 discharge orders from the hospital. Obtaining 404 discharge orders may be obtained by system-to-system communication. Operational data is being received here from the service provider. In order for the first system to communicate the data to another system in the system-to-system communication the provider (hospital) would have had to input this discharge order information (operational data) into the system via the system’s interface. The operational data here is also related to operations of the service provider providing services such as the discharge orders aspect related to a service).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive the operational data from the service provider based on the service provider entering the operational data via the user interface, the operational (see: paragraph [0014] of Nudd et al.).

As per claim 12, McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination teaches the system of claim 9, see discussion of claim 9. Claussenelias et al. teaches wherein the electronically generating the quality assurance value for the service provider is also based on the operational data (see: paragraph [0012] where there is a boost score (quality assurance value) being generated based on factors associated with the operations of providers such as a volume of treated patients (operational data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.
The combination may not further, specifically teach the processing device further operative to:
1) --receive operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services.

Nudd et al. teaches:
1) --receive operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services; (see: paragraph [0063] where the method 400 may further include obtaining 404 discharge orders from the hospital. Obtaining 404 discharge orders may be obtained by system-to-system communication. Operational data is being received here from the service provider. In order for the first system to communicate the data to another system in the system-to-system communication the provider (hospital) would have had to input this discharge order information (operational data) into the system via the system’s interface. The operational data here is also related to operations of the service provider providing services such as the discharge orders aspect related to a service).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services as taught by Nudd et al. in the system as taught by McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination with the motivation(s) of ensuring that a user engages in follow-up activities following a provider activity (see: paragraph [0014] of Nudd et al.).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0193583 to McNair et al. further in view of U.S. 2015/0074118 to Garcia-.
As per claim 7, McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination teaches the method of claim 1, see discussion of claim 1. Claussenelias et al. further teaches:
--generating the quality assurance value also based on the patient data (see: paragraph [0012]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination may not further, specifically teach:
1) --collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient.

Walker et al. teaches:
1) --collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient; (see: paragraph [0010] where in accordance with one aspect of the present technique, a method is provided for performing a computer assisted data operation on medical patient data that includes receiving patient data prior to a medical procedure. A first set of data from an integrated knowledge base is then automatically accessed, including data derived from patient-specific data acquired via at least one controllable and prescriptible data resource, and non-patient specific data. A recommendation for a patient data acquisition procedure is then generated prior to the medical procedure. Patient data is being collected here from sources such as an EMR (patient data from one controllable and prescriptible data resource) and stored in an integrated knowledge base (healthcare database). Also see: paragraphs [0011] and [0015]).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient as taught by Walker et al. in the method as taught by McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination with the motivation(s) of offering integration and analysis of patient information with other information available through highly integrated data resources to provide very timely and effective feedback (see: paragraph [0008] of Walker et al.).

As per claim 13, McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination teaches the system of claim 9, see discussion of claim 9. Claussenelias et al. further teaches the processing device further operative to:
--generate the quality assurance value also based on the patient data (see: paragraph [0012]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

1) --collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient.

Walker et al. teaches:
1) --collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient; (see: paragraph [0010] where in accordance with one aspect of the present technique, a method is provided for performing a computer assisted data operation on medical patient data that includes receiving patient data prior to a medical procedure. A first set of data from an integrated knowledge base is then automatically accessed, including data derived from patient-specific data acquired via at least one controllable and prescriptible data resource, and non-patient specific data. A recommendation for a patient data acquisition procedure is then generated prior to the medical procedure. Patient data is being collected here from sources such as an EMR (patient data from one controllable and prescriptible data resource) and stored in an integrated knowledge base (healthcare database). Also see: paragraphs [0011] and [0015]).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic (see: paragraph [0008] of Walker et al.).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0193583 to McNair et al. further in view of U.S. 2015/0074118 to Garcia-Sanchez et al. further in view of U.S. 2018/0182475 to Cossler et al. in view of U.S. 2015/0278222 to Claussenelias et al. as applied to claims 1 and 9, and further in view of U.S. Patent No. 10,032,237 to Lachs et al.
As per claim 21, McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach the medical care inquiry is received from a second service provider, the method further comprising:
1) --receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; and
2) --electronically transmitting a referral response to the second service provider including the recommendation noted therein.

Lachs et al teaches:
(see: column 15, lines 31-47 where a physician is referring a patient who is inquiring about medical services to another physician) the method further comprising:8PATENT
1) --Atty. Docket No. 2301.0002receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; (see: column 15, lines 10-47 where a referral request is being received here when the first physician tires to refer the patient to another physician. This request also includes the need for medical help for the patient (medical care inquiry regarding the patient)) and
2) --electronically transmitting a referral response to the second service provider including the recommendation noted therein (see: column 15, lines 31-56 where a referral recommendation (the referral response that includes the recommendation) is transmitted back to the referring physician).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a second service provider and 1) Atty. Docket No. 2301.0002receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient and 2) electronically transmitting a referral response to the second service provider including the recommendation noted therein as taught by Lachs et al. for the consumer and medical care inquiry and recommendation(s) going to the consumer as disclosed by McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the second service provider would be performing the exact same functions as the patient/consumer in the combination of 

As per claim 22, McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination teaches the method of claim 9, see discussion of claim 9. The combination may not further, specifically teach the medical care inquiry is received from a second service provider, the processing device further operative to:8PATENT
1) --Atty. Docket No. 2301.0002receive a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; and
2) --electronically transmit a referral response to the second service provider including the recommendation noted therein.

Lachs et al teaches:
--the medical care inquiry is received from a second service provider, (see: column 15, lines 31-47 where a physician is referring a patient who is inquiring about medical services to another physician) the processing device further operative to:8PATENT
1) --Atty. Docket No. 2301.0002receive a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; (see: column 15, lines 10-47 where a referral request is being received here when the first physician tires to refer the patient to another physician. This request also includes the need for medical help for the patient (medical care inquiry regarding the patient)) and
2) --electronically transmit a referral response to the second service provider including the recommendation noted therein (see: column 15, lines 31-56 where a referral recommendation (the referral response that includes the recommendation) is transmitted back to the referring physician).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a second service provider and 1) Atty. Docket No. 2301.0002receive a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient and 2) electronically transmit a referral response to the second service provider including the recommendation noted therein as taught by Lachs et al. for the consumer and medical care inquiry and recommendation(s) going to the consumer as disclosed by McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the second service provider would be performing the exact same functions as the patient/consumer in the combination of McNair et al., Cossler et al., Garcia-Sanchez et al., and Claussenelias et al. where the second service provider becomes the “middle man” without adding any additional functionalities. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0193583 to McNair et al. in view of U.S. 2015/0074118 to Garcia-Sanchez et al. further in view of U.S. 2018/0182475 to Cossler et al.
As per claim 27, McNair et al. teaches a computerized method for estimating healthcare service quality for a patient, the method comprising:
--an event detection step; (see: paragraph [0164] where support events are detected and it is determining the availability of additional clinical information)
--generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider to solicit additional information in connection to FIG. 5E (care incident))
--requesting a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received. Thus, a response (answers) are being requested) and
--assessing responses (see: paragraph [0163] where the answers are assessed in real time in order to determine recommendations).
McNair et al. may not further, specifically teach:
1) --an event detection step of detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident;
2) --assessing responses in the form of
2a) --electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is; and
2b) --generating a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics.

Cossler et al. teaches:
1) --an event detection step of detecting a medical care incident relating to a healthcare service provided to a prior patient, (see: paragraph [0122] where there is an identification of significant events and conditions. The identification is happening using the guidance module 132 of paragraph [0119]. Also see: paragraph [0123] where these events are associated throughout the course of patient care. The patient here would be a prior patient who has received medical during the course of the medical care) and detecting a service provider having a connection to the medical care incident (see: paragraph [0122] where information about significant events such as who the workflow events were performed by are being tracked. Also see: paragraph [0123] where information regarding significant events or conditions is being tracked in real-time).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) detect a medical care incident relating to a healthcare service provided to a prior patient, and detect a service provider having a connection to the medical care (see: paragraph [0119] of Cossler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident as taught by Cossler et al. for the event detection step as disclosed by McNair et al. since each individual element and its functions are shown in the prior art, with the difference being the substitution of the elements. In the present case, McNair et al. detects an event so substituting wherein that event detection step includes parameters of the incident does not change the underlying functionality of McNair et al. where a questionnaire is generated with respect to an incident. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Garcia-Sanchez et al. teaches:
2) --assessing responses in the form of: 
2a) --electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication  (see: paragraphs [0025] – [0026] where the timeliness of data entry and completeness of data entry are used by a scoring system. These values (behavior metrics) are determined for a user profile (service provider)) and
2b) --electronically generating a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics (see: paragraphs [0025] – [0026] where an assurance value of a data entry score is being electronically generated for the user. The score is based on the behavior metric here of timeliness and completeness and the score is also relative to a data entry inquiry. Based on the 112(b) interpretation above there is a lack of antecedent basis for a medical care inquiry. If the claim is amended in a manner similar to independent claim 1, the limitation “relative to the medical care inquiry” would have art applied in a similar manner. As it stands the currently cited limitations teach generation of a score relative to the data that is entered. The type of data being a medical inquiry data is taught using the primary reference in paragraph [0163] of McNair where data is being entered in the form of answers being received).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2a) electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response completeness value based on how complete the response by the service provider to the communication request is as taught by Garcia-Sanchez et al. for the step of assessing responses as disclosed by McNair et al. and Cossler et al. in 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2b) electronically generating a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics as taught by Garcia-Sanchez et al. for the step of assessing responses as disclosed by McNair et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the McNair et al. reference sends out questions and assesses answers, thus substituting how the answers are assessed does not change the underlying functionality of the combination of the McNair et al. and the Cossler et al. references. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 30, McNair et al., Cossler et al., and Garcia-Sanchez et al. in combination teaches the method of claim 27, see discussion of claim 27. McNair et al. further teaches wherein the plurality of questions provide for a root cause analysis of the medical care incident (see: paragraph [0163] where the questions perform an assessment of the incident).

As per claim 31, McNair et al., Cossler et al., and Garcia-Sanchez et al. in combination teaches the method of claim 30, see discussion of claim 30. McNair et al. may not further, specifically teach wherein the medical care incident is a negative event relating to medical care.
Cossler et al further teaches wherein the medical care incident is a negative event relating to medical care (see: paragraph [0030] where the significant events or conditions that are inferred could be events that are clinically significant and warrant medical attention. These events are deemed negative events).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 30, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626